60 F.3d 830NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Gregory L. ALLEN, Appellant,v.Bruce H. GALLOWAY, Assistant Public Defender, Appellee.
No. 95-2255
United States Court of Appeals,Eighth Circuit.
Submitted:  June 6, 1995Filed:  July 7, 1995

Before FAGG, MAGILL and BEAM, Circuit Judges.
PER CURIAM.


1
Gregory L. Allen appeals the district court's1 dismissal of his 42 U.S.C. Sec. 1983 action.  Upon review of the record, this court dismisses the appeal as frivolous.  See 8th Cir.  R. 47A(a).  Order Entered at the Direction of the Court:



1
 The Honorable Russell G. Clark, Senior United States District Judge for the Western District of Missouri